Citation Nr: 0900185	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-03 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease, left shoulder with 
supraspinous tendonitis. 

2. Entitlement to an effective date earlier than January 13, 
2005, for a grant of service connection for degenerative 
joint disease, left shoulder with supraspinous tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
April 1985.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which granted service connection for degenerative 
joint disease, left shoulder with supraspinous tendonitis, 
providing a 20 percent rating, effective January 13, 2005.  

FINDINGS OF FACT

1. The veteran is right-hand dominant.

2. The evidence indicates the veteran's left shoulder 
abduction was to 170 degrees and forward flexion was to 180 
degrees; there is no evidence the veteran has an impairment 
of the humerus.  

3.  The veteran separated from active service in April 1985; 
he did not file a claim of entitlement to service connection 
for a left shoulder disability within 1 year of discharge.

4.  A claim of entitlement to service connection for a left 
shoulder disability was received by the RO on January 13, 
2005; no evidence of record indicates any informal claims 
prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for degenerative joint disease, left shoulder with 
supraspinous tendonitis have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5024, 5201 (2008).

2.  The criteria for an effective date prior to January 13, 
2005, for the award of service connection for degenerative 
joint disease, left shoulder with supraspinous tendonitis 
have not been met. 38 U.S.C.A. §§ 5103A, 5107(b), 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims arise from his disagreement with the 
initial evaluation and effective date following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

Regarding the duty to assist, VA has obtained service medical 
records, assisted the veteran in obtaining evidence, afforded 
the veteran physical examinations, and obtained medical 
opinions as to the severity of the veteran's degenerative 
joint disease, left shoulder with supraspinous tendonitis.  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file.  

The veteran's representative asserts that the veteran should 
be afforded a VA examination by a medical doctor.  The Board 
acknowledges that the VA left shoulder examination was 
performed by a physician's assistant, but a review of the 
examination report demonstrates that the examination was 
properly performed, all necessary testing was provided, and 
the findings appropriately addressed the relevant rating 
criteria.

Based on the foregoing, VA has substantially complied with 
the notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claim at this time.



Analysis

The veteran asserts that he is entitled to an initial rating 
in excess of 20 percent for his left shoulder disability.  He 
also contends that he is entitled to an effective date 
earlier than January 13, 2005, for the grant of service 
connection for this same disability.

I. Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Throughout the rating period on appeal, the veteran's 
degenerative joint disease, left shoulder with supraspinous 
tendonitis has been evaluated as 20 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Codes 5024-5010.  It is noted 
that the left arm represents the veteran's minor extremity, 
and therefore only the diagnostic criteria pertinent to the 
minor arm will be discussed in the analysis that follows.

Diagnostic Code 5024, instructs the rater to evaluate 
tenosynovitis based on limitation of motion of the affected 
parts, as degenerative arthritis (except in cases involving 
gout, which is not here demonstrated).

Under Diagnostic Code 5003, degenerative arthritis, 
established by X-ray findings, will be rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  For rating disability based on arthritis, the 
shoulder is considered a major joint.  38 C.F.R. § 4.45(f).  

Under Diagnostic Code 5201, for a non-dominant arm, a 20 
percent evaluation is provided for limitation of motion of 
the arm at shoulder level; a 20 percent evaluation may be 
assigned for limitation of motion midway between the side and 
shoulder level; and a 30 percent evaluation may be assigned 
for limitation of major arm motion to 25 degrees from the 
side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Full 
range of motion of the shoulder is 0 to 180 degrees of 
abduction and forward elevation (flexion) and 0 to 90 degrees 
of internal and external rotation. 38 C.F.R. § 4.71, Plate I.

Moreover, in evaluating musculoskeletal disabilities, the 
Board must also consider additional functional limitation due 
to factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

The VA examination report, dated in June 2005, indicates that 
the veteran complained of constant left shoulder pain on a 
daily basis, which was exacerbated by overhead lifting.  The 
veteran denied any subluxation or dislocation symptoms.  He 
told the VA examiner that he had acute flare-ups of pain one 
to two times per week that last from 30 minutes to one hour.  
When he has a flare-up he has to reduce his physical 
activity.  Objectively, there was no evidence of edema, 
warmth or erythemia.  There was point tenderness noted over 
the acromioclavicular joint with obvious deformity and 
elevation of distal clavical.  

Range of motion abduction was to 170 degrees with pain 
elicited between 90 to 120 degrees.  Forward flexion was to 
180 degrees with pain from 90 to 145 degrees.  The VA 
examiner indicated he was unable determine to what degree the 
veteran's range of motion or joint function was additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use or during flare-ups.  

The remainder of the submitted medical evidence includes 
private medical reports and statements from March 2005 to 
April 2006.  However, these documents do not address the 
veteran's limitation of motion, or other functional problems 
relating to the left shoulder.  

Again, the June 2005 VA examination reflects that the 
veteran's left shoulder abduction was to 170 degrees and 
forward flexion was to 180 degrees. Therefore, a rating 
greater than 20 percent is not warranted under Diagnostic 
Code 5201, even when considering additional functional 
limitation due to pain.  Again, objective pain was noted, and 
the veteran reported flare-ups.  However, the VA examiner 
could not objectively identify additional functional 
limitation as a result of the left shoulder pain.   

The Board has considered whether any alternate Code sections 
enable a higher rating here.  In this regard, Diagnostic Code 
5202, concerning other impairment of the humerus is not for 
application, because there is no evidence that the veteran 
suffers from any such impairment.  Moreover, Diagnostic Code 
5203, addressing impairment of the clavicle or scapula, is 
potentially relevant, but this code section affords a maximum 
benefit of 20 percent.  Therefore, as the veteran is already 
in receipt of a 20 percent evaluation throughout the rating 
period on appeal, Diagnostic Code 5203 cannot serve as a 
basis for an increased rating here.  There are no other 
relevant codes for consideration.  

In conclusion, there is no support for an evaluation in 
excess of 20 percent for the veteran's left shoulder 
disability for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the Board has considered whether the veteran's claim 
should be referred for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1) (2008).  The record does not reflect 
that the veteran has required frequent hospitalizations for 
his service-connected degenerative joint disease, left 
shoulder with supraspinous tendonitis.  Additionally, there 
is no other indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the 20 percent disability rating 
granted herein.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not warranted.

II. Effective Date

A July 2005 rating decision granted a 20 percent evaluation 
for degenerative joint disease, left shoulder with 
supraspinous tendonitis, effective January 13, 2005.  The 
veteran contends that he is entitled to an earlier effective 
date for this award of service connection.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be on the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

In the present case, the veteran separated from active 
service in April 1985.  The veteran submitted a claim of 
entitlement to service connection for a left shoulder injury 
in January 2005.  Thus, he failed to submit a claim of 
entitlement to service connection for this condition within 
one year from his discharge.  Therefore, assignment of an 
effective date back to the day following discharge is not 
possible.  Instead, the appropriate effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

Here, the RO received the veteran's application for 
compensation for a left shoulder disability on January 13, 
2005.  Thus, that date serves as the date of claim.  Although 
the evidence of record does not reveal an exact date upon 
which the entitlement arose, the Board notes that such 
information is not required in order to conclude that the 
January 13, 2005, date selected by the RO is the earliest 
possible effective date.  The reason for this is that, if the 
entitlement arose prior to January 13, 2005, then the date of 
claim would be the later of the two, and hence the correct 
effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any 
evidence showing that the entitlement occurred after January 
13, 2005, would not entitle the veteran to an earlier 
effective date.

The Board has also considered whether any evidence of record 
prior to January 13, 2005, could serve as an informal claim 
in order to entitle the veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2008).

After reviewing the record, the Board concludes that there is 
no testimonial document submitted prior to January 13, 2005, 
indicating an intent to pursue a claim of entitlement to 
service connection for a left shoulder disability.

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  Here, 
the veteran's January 2005 claim was not pre-dated by an 
adjudication of the type cited in 38 C.F.R. § 3.157(b), and, 
as such, that regulation does not afford a basis for finding 
that his claim, be it formal or informal, of entitlement to 
service connection for a left shoulder disability was filed 
earlier than January 13, 2005. 38 C.F.R. § 3.157; Crawford v. 
Brown, 5 Vet. App. 33 (1993).  In any event, even if 38 
C.F.R. § 3.157 were applicable here, the record contains no 
medical evidence referable to the left shoulder until a March 
2005 MRI report. Because the January 13, 2005, effective date 
for the grant of service connection here precedes the March 
2005 MRI report, such medical evidence could not enable an 
earlier effective date here.

In sum, the presently assigned effective date of January 13, 
2005, is appropriate and there is no basis for an award of 
service connection for a left shoulder disability prior to 
that date.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease, left shoulder with supraspinous 
tendonitis, is denied

Entitlement to an effective date earlier than January 13, 
2005, for a grant of service connection for degenerative 
joint disease, left shoulder with supraspinous tendonitis, is 
denied.  




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


